DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 6/27/2022. 

Status of Claims
Claims 2-23 are pending; of which claims 2-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Fowles, Reg. No. 65,005 on 8/25/2022.
	
The application has been amended as follows:

Claim 2. (currently amended) A method, comprising:
	initiating, by a user equipment (UE), registration of an initial privacy mobile subscriber identity (PMSI) with a serving network via an over-the-air connection;
	generating, by the UE, a proposed 
	transmitting, by the UE to the serving network during the registration and before [[an]] any initial attach message, the proposed PMSI via the over-the-air connection; and
	using, by the UE, the proposed PMSI as [[an]] the initial PMSI for the initial attach message in response to receiving an acknowledgment message from the serving network indicating acceptance of the proposed PMSI.	

Claim 9 (currently amended) A user equipment, comprising:
	a processor configured to generate a proposed privacy mobile subscriber identity (PMSI) to be a substitute for an international mobile subscriber identity (IMSI); and
a transceiver configured to: 
initiate registration of an initial PMSI with a serving network via an over-the-air connection; and
	transmit, to the serving network during the registration and before [[an]] any initial attach message, the proposed PMSI via the over-the-air connection, 
wherein the processor is further configured to use the proposed PMSI as [[an]] the initial PMSI for the initial attach message in response to receiving an acknowledgment message from the serving network indicating acceptance of the proposed PMSI.  

Claim 16 (currently amended) A non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
	code for causing a user equipment (UE) to initiate registration of an initial privacy mobile subscriber identity (PMSI) with a serving network via an over-the-air connection;
	code for causing the UE to generate a proposed 
	code for causing the UE to transmit, to the serving network during the registration and before [[an]] any initial attach message, the proposed PMSI via the over-the-air connection; and
	code for causing the UE to use the proposed PMSI as [[an]] the initial PMSI for the initial attach message in response to receiving an acknowledgment message from the serving network indicating acceptance of the proposed PMSI.	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “initiating, by a user equipment (UE), registration of an initial privacy mobile subscriber identity (PMSI) with a serving network via an over-the-air connection”, “generating, by the UE, a proposed PMSI…”, and “transmitting, by the UE to the serving network during the registration and before any initial attach message, the proposed PMSI via the over-the-air connection”, as in claim 2, as well as the corresponding subject matter from claims 9 and 16.
The nearest prior art of record, Lodeweyckx (PGPUB 2012/0322410), teaches initiating, by a UE, registration of an initial PMSI with a serving network via an over-the-air connection (paragraph 112), generating, by the UE, the proposed PMSI (paragraph 87, 90), and transmitting, by the UE to the serving network, the proposed PMSI via the over-the-air connection (paragraph 113).
However, Lodeweyckx does not explicitly teach nor fairly suggest transmitting, by the UE to the serving network during the registration of an initial PMSI and before any initial attach message, the proposed PMSI via the over-the-air connection; in the case of Lodeweyckx, the PMSI-equivalent identifier is transmitted to the serving network during a connection authorization/attach attempt, and therefore not prior to any attach message.
Hahn et al (PGPUB 2017/0070880), teaches generating a proposed PMSI based upon an internation mobile subscriber identity (IMSI), and transmitting the proposed PMSI to the serving network as an alternative to an IMSI (paragraph 63-70).
However, Hahn does not explicitly teach nor fairly suggest initiating registration of an initial PMSI with the serving network via an over-the-air connection, and transmitting to the serving network during the registration and before any initial attach message, the proposed PMSI via the over-the-air connection.
Kitazoe et al (PGPUB 2009/0163211) teaches using a hashing function to generate a PMSI using an IMS (paragraph 54), and transmitting the proposed PMSI to the serving network as an alternative to the IMSI during attachment (paragraph 54).
However, Kitazoe does not explicitly teach nor fairly suggest initiating registration of an initial PMSI with the serving network via an over-the-air connection, and transmitting to the serving network during the registration and before any initial attach message, the proposed PMSI via the over-the-air connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491